921 A.2d 1182 (2007)
COMMONWEALTH of Pennsylvania, Petitioner,
v.
Edward BORZELLECA, Respondent.
Supreme Court of Pennsylvania.
May 2, 2007.

ORDER
PER CURIAM.
The Petition for Allowance of Appeal is GRANTED. The case is REMANDED to the Superior Court. The Superior Court is to consider Commonwealth v. Nolan, 579 Pa. 300, 855 A.2d 834, 839 n. 7 (2004). Jurisdiction relinquished.
Justice SAYLOR files a Dissenting Statement.
Justice SAYLOR, dissenting.
I respectfully dissent, as I believe that the facts of this case are materially distinguishable from those before the Court in Commonwealth v. Nolan, 579 Pa. 300, 855 A.2d 834, 839 (2004); Nolan's footnote 7 is dictum in any event, since that case concerned the application of a prior version of Section 110; and the trial court opinion in this case, adopted by the Superior Court, contains an extensive discussion of the "occur[rence] within the same judicial district" term of Section 110. At this juncture, I offer no comment on the merits; I merely believe that the majority's present order is likely to cause confusion, in light of the above considerations.